ANDERSON, Circuit Judge.
Appellants filed suit against appellee for unfair competition in the sale of heat-insulated receptacles designed to keep hot liquids hot and eold liquids cold. Appellee filed a counterclaim charging that plaintiffs, in making their receptacles, infringed patent No. 1,-435,199, owned by appellee and considered in the ease of Macomb Manufacturing Co. v. Mantle Lamp Co. (No. 3812) 22 F.(2d) 93, decided this day.
The court dismissed the bill of complaint for want of equity, upheld the counterclaim, and adjudged the patent valid and infringed as to the same claims relied on in No. 3812. The only question presented upon the issue of unfair competition is whether the decree was right upon the evidence. We have examined the evidence, and are satisfied that it does not warrant a decree for appellants upon this issue. That part of the decree dismissing the bill of complaint is affirmed.
But we cannot approve the decree upon the patent branch of the case. For the reasons stated in our opinion in the Maeomb Case, we hold the patent invalid. This part of the decree is reversed, with direction to dismiss the counterclaim. Costs shall be divided equally between the parties.